Title: To George Washington from William Heath, 2 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands August 2d 1782
                  
                  Capt. Goodale of the 5th Massachusetts regiment with Your Excellency’s approbation, will go to Massachusetts to apprehend some of the many Deserters from the line of that State—Capt. Goodale goes on the principle of having his expences borne as specifyed in Your letter to me of the 31st Ulto—He will endeavour to obtain a descriptive list of such as have deserted this summer—and will take such orders as Your Excellency may think proper to give him. I have the honor to be with the highest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
               